Case 1:18-ap-01062            Doc 2   Filed 10/15/18 Entered 10/16/18 16:19:59                                            Desc Main
                                      Document      Page 1 of 2
                                                                                                                               ·•· LlD
B2500A (Form 2500A) (12/15)


                               United States Bankruptcy Court
                                                                                                            2018 OCT 15 PM 2: 3(
                      _ _ her
                 _o_s ut   _ _n _____ District           Of __O_hi_ o______                                            I'. •..
                                                                                                                          ,,
                                                                                                                                .
                                                                                                                                 , '
                                                                                                                      . �'
In re   Suzanne Bair                                        Case No. ----=-1..:..:     -bc.:..k=--1=-=2=5...:;.
                                                                             : l:..;:;8_;                 8�5-'-'-'....;
                                                                                                                    '':_.--'--
                                                                                                                           ·, :. :
              Debtor
                                                    )
                                                    )
                                                                                                                  •
                                                                                                                        -.     . ....
                                                                                                                      • !.., .••• \ �
                                                                                                                                        .
                                                    )       Chapter ---'-7_______
                                                    )
Barestone, LLC                                      )
              Plaintiff                             )
                                                    )
                V.                                  )       Adv. Proc. No. l:18-ap-01062
                                                     )
   Suzanne Bair                                     )
                Defendant                           )

                       SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.
                                      221 East Fourth Street
              Address of the clerk: Atrium Two, Suite 800
                                     Cincinnati, Ohio 45202

At the same time, you must also serve a copy of the motion or answer upon the plaintiffs attorney.

                Name and Address of Plaintiffs Attorney:    Brian R. Redden
                                                            Buechner Haffer Meyers & Koenig Co. LPA
                                                            105 East Fourth Street, Suite 300
                                                            Cincinnati, Ohio 45202
If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.
                                                   RICHARD JONES
                                             --�-�---(Clerk of the Bankruptcy Court)

        Date:   to/1[/10
                  I     ,                    By:   J, !J/U:3ft£                               (Deputy Clerk)
 Case 1:18-ap-01062           Doc 2    Filed 10/15/18 Entered 10/16/18 16:19:59               Desc Main
                                       Document      Page 2 of 2

B2500A (Form 2500A) {12/15)

                                    CERTIFICATE OF SERVICE
       I, Brian R. Redden             (name), certify that service of this summons and a copy of
the complaint was made October 15. 2018        (date) by:

       i::J:X   Mail service: Regular, first class United States mail, postage fully pre-paid, addressed
                to: Suzanne Bair
                     1800 Tanglewood Drive
                     Loveland, Ohio 45140
       □        Personal Service: By leaving the process with the defendant or with an officer or agent
                of defendant at:
       □        Residence Service: By leaving the process with the following adult at:

       □        Certified Mail Service on an Insured Depository Institution: By sending the process by
                certified mail addressed to the following officer of the defendant at:

       □        Publication: The defendant was served as follows: [Describe briefly]
       □        State Law: The defendant was served pursuant to the laws of the State of ___� as
                follows: [Describe briefly]

         If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

       Under penalty of perjury, I declare that the foregoing is true



                Print Name:

                Business Address:
                                                Cincinnati, Ohio 45202
